Title: From Benjamin Franklin to Anthony Todd, 29 March 1776
From: Franklin, Benjamin
To: Todd, Anthony


Dear Sir,
New York, March 29. 1776
Being here in my Way to Canada and understanding that your Packet sails to-morrow, I take the Opportunity of sending a Line or two to some Friends; among the rest give me leave to salute you with my warmest Wishes for your Health and Prosperity.
I shall write Politicks to none of them but to you. How long will the Insanity on your side the Water continue? Every Day’s Plundering of our Property and Burning our Habitations, serves but to exasperate and unite us the more. The Breach between you and us grows daily wider and more difficult to heal. Britain without us can grow no stronger: Without her we shall become a tenfold greater and mightier People. Do you chuse to have so increasing a Nation of Enemies? Do you think it prudent by your Barbarities to fix us in a rooted Hatred of your Nation, and make all our innumerable Posterity detest you? Yet this is the Way in which you are now proceeding. Our Primers begin to be printed with Cuts of the Burnings of Charlestown, of Falmouth, of James Town, of Norfolk, with the Flight of Women and Children from these defenceless Places, some Falling by Shot in their Flight. Allen and his People, with Lovell, an amiable Character and a Man of Letters! all in Chains on board your Ships; [in the margin: Is any body among you weak enough to imagine that these Mischiefs are neither to be paid for, nor revenged?] while we treat your People that are our Prisoners, with the utmost Kindness and Humanity. Your Ministers may imagine that we shall soon be tired of this, and submit. But they are mistaken, as you may recollect they have been hitherto in every Instance in which I told you at the time that they were mistaken. And I now venture to tell you, that tho’ this War may be a long one, (and I think it will probably last beyond my Time) we shall with God’s Help finally get the better of you. The Consequences I leave to your Imagination.
I hope your dear little Girl is well, and that you continue happy. Pray present my most affectionate Respects to my good Lord Le Despencer: and my Love to Mrs. and Mr. Jackson. With sincere Esteem and Regard, I am ever, Dear Sir, Your most obedient humble Servant
B Franklin
I do not trouble you with the enclos’d in order to frank them. Be so good as to wafer, charge and forward them: By that means they will go safe.


P.S. Since writing the above I have been riding round the Skirts of this Town to view the Works; they are but lately begun, but prodigiously forward, all Ranks of People working at them as Volunteers with the greatest Alacrity, and without Pay, to have them ready for the Reception of Gen. Howe, who having finish’d his Visit to Boston is daily expected here.
What will you do with this Spirit? You can have no Conception of Merchants and Gentlemen working with Spades and Wheelbarrows among Porters and Negroes: I suppose you will scarce believe it.
Antho Todd, Esqr

 
Notation: Original Letter from Doctor Franklyn to Mr Todd communicated by Mr Todd